Filed 5/18/16 P. v. Murillo CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                            B262271

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. PA080926)
         v.

JOHNNY MURILLO et al.,

         Defendants and Appellants.



         APPEAL from judgments of the Superior Court of Los Angeles County,
Hilleri G. Merritt and David B. Gelfound, Judges. Affirmed.
         James Koester, under appointment by the Court of Appeal, for Defendant and
Appellant Johnny Murillo.
         Erik Harper, under appointment by the Court of Appeal, for Defendant and
Appellant Sylvia Murillo.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant Richard Galindo.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Stacy Schwartz and Tita Nguyen,
Deputy Attorneys General, for Plaintiff and Respondent.
                                            _____________________
       Appellant Johnny Murillo appeals from the judgment entered following his plea
of no contest to possession of a controlled substance for sale, following the denial of his
suppression motion. (Health & Saf. Code, § 11378; Pen. Code, § 1538.5.) The court
sentenced him to 16 months in the county jail. Appellants Sylvia Murillo and
Richard Galindo appeal from the judgments entered following their respective pleas of
no contest to manufacturing a controlled substance other than phencyclidine, following
the denial of their suppression motions. (Health & Saf. Code, § 11379.6, subd. (a);
Pen. Code, § 1538.5.) The court suspended imposition of sentence and placed them on
probation for 36 months. We affirm.
                      FACTUAL and PROCEDURAL SUMMARY
1. Pertinent Facts as to Appellants Johnny Murillo and Sylvia Murillo.
       a. The Search Warrant.1
       At 3:00 p.m. on May 28, 2014, a magistrate issued the search warrant at issue in
this case. The warrant stated the location to be searched was, inter alia, the single family
residence at 17619 Kingsbury in Granada Hills, and vehicles to be searched included a
Ford Explorer (hereafter, Explorer) registered to appellant Sylvia Murillo (hereafter,
Sylvia). The warrant commanded a search for, inter alia, marijuana and paraphernalia for
cultivation of marijuana; “[c]oncentrated cannabis, hashish (aka Butane Honey Oil),
[and] all associated chemicals needed to manufacture Butane Honey Oil and all precursor
chemicals, including without limitation; butane.”




1
       A detailed recitation of the offenses underlying appellants’ no contest pleas is
unnecessary. It is sufficient to note that on May 28, 2014, police executed a search
warrant at the residence at 17619 Kingsbury. All three appellants were inside and
manufacturing “hash oil.” Police found inside the residence, inter alia, about 437 grams
of concentrated cannabis, about 239 grams of cocaine, and numerous manufacturing
paraphernalia pertaining to a clandestine laboratory.


                                             2
       b. The Supporting Affidavit.
       The statement of expertise section in the supporting affidavit of Los Angeles
Police Detective Tyrone Miles reflects as follows. Miles had been a police officer since
1994. He had received hundreds of hours of training in the subject of dangerous drugs,
including training about the manufacture of concentrated cannabis and counter
surveillance techniques. He received numerous hours of training in aspects of narcotics
investigations from the California Narcotic Officers Association, the California
Department of Justice, the Clandestine Laboratory Investigators Association, and the
Los Angeles Police Department (LAPD).
       Miles previously had worked for the LAPD narcotics division buy team. During
that assignment, he had seen over 500 narcotics transactions between users, sellers, and
undercover officers, and had interviewed sellers and users of narcotics. Miles was
currently assigned to LAPD’s “Gang and Narcotics Division, Major Enforcement
Section, Clandestine Laboratory Squad.” The squad was assigned to the Los Angeles
Interagency Metropolitan Police Apprehension Crime Task Force. This unit was
responsible for investigating illicit manufacturing of dangerous drugs, locating
clandestine drug laboratories, and apprehending persons involved. The unit also
investigated the sale and possession for sale of dangerous drugs. Miles was also
receiving ongoing training from more experienced narcotics detectives with expertise in
clandestine laboratories. Miles had authored, and had participated in the execution of,
numerous narcotics-related search warrants, and he had testified as a controlled substance
expert in municipal, superior, and federal courts.
       The narrative section of the affidavit relates the following. About 9:00 a.m. on
May 28, 2014, Miles was in the area of Third and Wall in Los Angeles. He was
“conducting surveillance of a location that is believed to sell large amounts of the
chemical Butane.” Butane is a highly flammable chemical used as lighter fluid. Based
on Miles’s training and experience, he knew large amounts of butane were commonly
used in the extraction of tetrahydrocannabinol (THC), the principal psychoactive
constituent of marijuana. The butane typically was highly purified and labeled “5X” or


                                             3
“7X.” This meant the butane had fewer impurities that could be introduced into finished
butane honey oil.
       About 10:05 a.m., Miles saw “a male Hispanic leave the business located at
328 E. 3rd Street (JK Imports).” The male was pushing four large boxes. Based on their
size, shape, and labeling, Miles knew the boxes were four master cases of highly purified
butane. Based on his training and experience in investigating butane honey oil
laboratories, Miles knew each master case contained 96 cans, and each can contained
300 milliliters of butane fuel. The Hispanic male placed the four master cases into the
rear of the Explorer, then returned to the business.
       About 10:10 a.m., a Hispanic female approached, entered the Explorer, and
drove away. Miles stated, “We followed the female as she drove to the residence at
17615 [sic] Kingsbury Street, Granada Hills. As she drove to that residence, she pulled
into a gas station and stopped at a gas pump. She continued looking in her rearview
mirror but never exited the vehicle. She then continued driving. She drove slowly down
several side streets, making what appeared to be unnecessary directional changes. She
also drove down an alley and stopped but did not exit the vehicle.”
       Miles then stated, “I then observed her drive slowly westbound on Kingsbury
and turn into the driveway located at 17617 Kingsbury Street. When I reached the
location I observed no one was in the vehicle. [¶] Approximately 50 minutes later,
Detective Honore observed the female inside the vehicle. She moved the vehicle to the
residence located at 17619 Kingsbury Street. A male Hispanic wearing a great [sic] shirt
exited the residence, approached the . . . Explorer and took the [four] master cases of
butane into the residence. [¶] Based on my training and experience in investigating and
processing clandestine Butane Honey Oil manufacturing laboratories, it is my opinion
that the residence located at 17619 Kingsbury Street, Granada Hills is currently an active
Butane Honey Oil laboratory and this manufacturing process will be found upon service
of this search warrant. I formed this opinion based on the . . . counter surveillance
driving tactics used by the female Hispanic while en route to the above location,
including the numerous side streets she took and the stops she made while looking in the


                                              4
rearview mirror. Also, the fact that she parked the vehicle at a neighboring residence for
nearly one hour before moving the vehicle so it could be unloaded is indication that she
was attempting to avoid her true destination being discovered. Furthermore, the very
large amount of butane we observed go into the residence is indication that the residence
is being used for a large scale Butane Honey Oil manufacturing operation. There is no
legitimate use for large amounts of butane. A typical lighter holds approximately
[15 milliliters] of butane fuel. The total amount of butane observed in this case is
[115,200 milliliters].” (This is a total of about 30 gallons.)
       c. The Suppression Hearing and the Court’s Ruling.
       On October 30, 2014, appellant Johnny Murillo (hereafter, Johnny) moved to
quash the warrant and suppress evidence. Sylvia joined in the motion. The People filed
an opposition. Johnny’s argument as presented by his written motion and his oral
argument at the January 14, 2015 hearing on the motion alluded to the law prior to
Illinois v. Gates (1983) 462 U.S. 213 [76 L. Ed. 2d 527] (Gates).2 Johnny argued there
was no probable cause to search in the present case because there was no informant and
“source of information,” no independent corroboration of criminal conduct, and only the
unsubstantiated opinion of Miles.
       Without conceding the point, Johnny’s counsel indicated he could understand a
finding of probable cause if there was “source information specifically about this person
or that location, then . . . the, quote, [counter surveillance] driving might be suspicious.”
However, Johnny’s counsel pointed out Miles had no “source information.” Johnny’s
counsel also argued that without evidence of a crime, “the suspicions of the officer,
irrespective of any claim of expertise, don’t rise to a criminal act.” Johnny’s counsel
further argued that Miles opined, but did not verify, that the boxes contained butane, and
2
       Prior to Gates, whether hearsay information provided probable cause to search
depended upon a two-prong test focusing on (1) the veracity, and (2) the basis of
knowledge, of the hearsay declarant (e.g., an informant), with the veracity prong
requiring corroboration where the past reliability of the declarant had not been
established. (See People v. Camarella (1991) 54 Cal. 3d 592, 600 (Camarella); People v.
Medina (1985) 165 Cal. App. 3d 11, 17.)


                                              5
that Miles “says by the look of the box, what’s outside the boxes, the markings on the
boxes, whatever – it’s butane.”
       Sylvia argued there were insufficient facts supporting Miles’s belief she engaged
in counter surveillance driving. She argued the lack of specificity as to exact locations
and times in Miles’s description of her driving demonstrated Miles made up his mind a
crime was occurring when the Hispanic male first left JK Imports with the boxes; she
asked the court to consider whether, absent the boxes, Sylvia’s driving was sufficient to
establish probable cause to search.
       The court stated, “I can’t parse it out that way, because it is a totality. I have to
look at the affidavit in its entirety. I can’t start parsing things out, because then I’m not
making a decision on what was presented.” The prosecutor argued Miles’s expert
opinion about conduct that was otherwise lawful provided probable cause to search.
       The court denied the motion to quash, commenting it was struck by Sylvia’s
driving, “the way in which she drove from point A to point B,” which, based on Miles’s
training and experience, “comport[ed] with [the officer’s] estimation of why this butane
was sought.” The court rejected the argument Miles had to aver he saw boxes labeled
“butane.” The court also indicated it had read the warrant carefully, additional detail in
the warrant might have been helpful but the affidavit was not a “bare bones” affidavit,
and the warrant was supported by probable cause to search. The court denied the motions
to quash the warrant and suppress evidence.
2. Procedural History as to Galindo.
       Based on the May 28, 2014 incident (see fn. 1, ante), a felony complaint alleged
that on or about that date, Galindo manufactured a controlled substance other than
phencyclidine, i.e., “honey oil/hash oil,” in violation of Health and Safety Code
section 11379.6, subdivision (a). On January 14, 2015, Galindo joined in Johnny’s
motions to quash the warrant and suppress evidence. The court denied the motions.




                                               6
       On January 14, 2015, Galindo, represented by counsel, waived his constitutional
rights and pled no contest to the charge that on or about May 28, 2014, he manufactured a
controlled substance other than phencyclidine. Galindo’s counsel joined in the waiver,
concurred in the plea, and stipulated to a factual basis. The court found the plea was
knowing and intelligent and the court accepted the plea. The court suspended imposition
of sentence and placed Galindo on probation for 36 months on the conditions, inter alia,
that he serve two days in jail (time served) and perform community labor. The court also
imposed various fines and assessments.
                            ISSUES (as to Johnny and Sylvia)
       Johnny and Sylvia claim the trial court erred by denying their motions to quash the
warrant and claim the good faith exception to the exclusionary rule is inapplicable.
                         DISCUSSION (as to Johnny and Sylvia)
1. The Warrant Was Supported by Probable Cause to Search.
       a. Applicable Law.
              (1) Probable Cause to Search.
       A search warrant must be supported by probable cause. (U.S. Const., 4th Amend.;
Pen. Code, § 1525.) “Probable cause to search exists when, based upon the totality of the
circumstances described in the affidavit, ‘there is a fair probability that contraband or
evidence of a crime will be found in a particular place.’ (Illinois v. Gates (1983)
462 U.S. 213, 238; [citations.]” (People v. Farley (2009) 46 Cal. 4th 1053, 1098.) “The
task of the issuing magistrate is simply to make a practical, common-sense decision
whether, given all the circumstances set forth in the affidavit before him, including the
‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there is a
fair probability that contraband or evidence of a crime will be found in a particular
place.” (Gates, supra, 462 U.S. at p. 238.)
       “[P]robable cause is a fluid concept -- turning on the assessment of probabilities in
particular factual contexts -- not readily, or even usefully, reduced to a neat set of legal
rules.” (Gates, supra, 462 U.S. at p. 232.) “[P]robable cause requires only a probability
or substantial chance of criminal activity, not an actual showing of such activity. By


                                               7
hypothesis, therefore, innocent behavior frequently will provide the basis for a showing
of probable cause; . . . In making a determination of probable cause the relevant inquiry
is not whether particular conduct is ‘innocent’ or ‘guilty,’ but the degree of suspicion that
attaches to particular types of noncriminal acts.” (Id. at p. 245.) “There is probable cause
if a ‘ “succession of superficially innocent events ha[s] proceeded to the point
where a prudent man could say to himself that an innocent course of conduct was
substantially less likely than a criminal one.” ’ [Citations.]” (People v. Andrino
(1989) 210 Cal. App. 3d 1395, 1402.)
       “The test of probable cause ‘should not be understood as placing the ordinary man
of ordinary care and prudence and the officer experienced in the detection of narcotics
offenders in the same class. Circumstances and conduct which would not excite the
suspicion of the man on the street might be highly significant to an officer who had had
extensive training and experience in the devious and cunning devices used by narcotics
offenders to conceal their crimes.’ [Citation.]” (People v. Johnson (1971) 21 Cal. App. 3d
235, 244.)
       “[L]aw enforcement officers may draw upon their expertise to interpret the facts in
a search warrant application, and such expertise may be considered by the magistrate as a
factor supporting probable cause.” (People v. Nicholls (2008) 159 Cal. App. 4th 703,
711.) “A magistrate may reasonably rely on the special experience and expertise of the
affiant officer in considering whether probable cause exists.” (People v. Varghese (2008)
162 Cal. App. 4th 1084, 1103 (Varghese).) Moreover, “the opinions of an experienced
officer may legitimately be considered by the magistrate in making the probable cause
determination.” (People v. Stanley (1999) 72 Cal. App. 4th 1547, 1555 (Stanley).)
              (2) Appellate Review.
       “ ‘In reviewing a search conducted pursuant to a warrant, an appellate court
inquires “whether the magistrate had a substantial basis for concluding a fair probability
existed that a search would uncover wrongdoing.” [Citations.]’ ” (People v. Scott (2011)
52 Cal. 4th 452, 483, italics added.) “[T]he duty of a reviewing court is simply to ensure
that the magistrate had a ‘substantial basis for . . . [concluding]’ that probable cause


                                              8
existed.” (Gates, supra, 462 U.S. at pp. 238-239.) “A magistrate’s ‘determination of
probable cause should be paid great deference by reviewing courts.’ [Citation.] . . .
‘[C]ourts should not invalidate [warrants] by interpreting [affidavits] in a hypertechnical,
rather than a commonsense, manner.’ [Citation.]” (Gates, supra, 462 U.S. at p. 236.)
       “In reviewing the issuance of a search warrant ‘[a]ll we are . . . asked to decide is
whether the [magistrate] acted properly, not whether [the police officer] did.’
[Citations.]” (People v. Tuadles (1992) 7 Cal. App. 4th 1777, 1783-1784 (Tuadles).)
“Because they are often written by nonlawyers in the midst of an investigation, technical
requirements for elaborate specificity have no place in the review of search warrant
affidavits. [Citations.]” (Varghese, supra, 162 Cal.App.4th at p. 1103.) Moreover,
“[w]hile, in a particular case it may be difficult to determine when an affidavit
demonstrates the existence of probable cause, the resolution of doubtful or marginal cases
should be largely determined by the preference to be accorded to warrants.” (Id. at
p. 1104.) “[D]oubtful or marginal cases should be resolved in favor of upholding the
warrant.” (Tuadles, at p. 1784.)
       Further, “ ‘ “[[e]xperienced] police officers naturally develop an ability to perceive
the unusual and suspicious which is of enormous value in the difficult tasks of protecting
the security and safety of law-abiding citizens. The benefit thereof should not be lost
because the cold record before a reviewing court does not contain all the particularized
perceptions which may have been so meaningful at the scene.” [Citation.]’ [Citation.]”
(People v. Rich (1977) 72 Cal. App. 3d 115, 121.) “Although individual facts within the
affidavit might also be consistent with lawful activities, it is the totality of the
circumstances that must be considered. The fact that there may be more than one
reasonable inference to be drawn does not defeat the issuing magistrate’s finding of
probable cause.” (Stanley, supra, 72 Cal.App.4th at p. 1555.)
       Finally, “[t]he standard of review on a motion to suppress is well established. We
defer to the trial court’s express or implied factual findings if supported by substantial
evidence. We, however, apply constitutional principles to the trial court’s findings or,



                                                9
when the facts are undisputed, to independently determine the legality of the search.
[Citations.]” (Varghese, supra, 162 Cal.App.4th at p. 1096.)
       b. Application of the Law to This Case.
       In the present case, Miles, a 20-year veteran officer, had received extensive
training in the subjects of dangerous drugs, including training in the subjects of the
manufacture of concentrated cannabis and counter surveillance techniques. He had
received training in the subject of marijuana cultivation. He was assigned to a
clandestine laboratory squad that was part of a unit investigating illicit manufacturing of
dangerous drugs, locating clandestine drug laboratories, and apprehending persons
involved. He had authored, and jointly executed, numerous narcotics-related warrants,
and previously had testified as a controlled substance expert. There is no dispute Miles
was an expert in controlled substances, dangerous drugs, and the manufacture of
concentrated cannabis.
       This case involves an affidavit based, not on information from an informant, but
on the observations, expertise, and expert opinion of a police narcotics expert. In
particular, about 9:00 a.m. on May 28, 2014, Miles was in the area of Third and Wall,
“conducting surveillance of a location that is believed to sell large amounts of the
chemical Butane.” Although Johnny argues “it is not at all clear that the JT [sic] Imports
location was the initially surveilled location that was believed to sell large quantities of
butane,” Miles stated (1) he was conducting surveillance of a location believed to sell
large amounts of butane, (2) JK Imports was at 328 East Third, and (3) Miles was
observing JK Imports when he saw a male exit that business with boxes Miles believed
contained a large amount of butane. Miles did not identify any location for his
surveillance other than JK Imports. The affidavit reasonably communicated to the
magistrate that 328 East Third was in or near the area of Third and Wall and that
JK Imports was the location that was the object of Miles’s surveillance.3


3
       In her opening brief, Sylvia concedes the business which was the object of Miles’s
surveillance and the business the Hispanic male left were the same business.


                                              10
       According to Miles, butane was a highly flammable chemical, large amounts of
which were used to extract THC, the principal psychoactive constituent of marijuana.
Such butane was highly purified and was labeled “5X or 7X,” meaning the butane had
fewer impurities that could be introduced into finished butane honey oil, i.e., hashish. By
the size, shape, and labeling of the four boxes, Miles, based on his training and
experience, recognized them as four master cases containing a total of about 30 gallons of
highly purified butane.
       Although Johnny is correct that “Miles did not say that the boxes had any butane
labeling,” the magistrate reasonably could have inferred from (1) Miles’s statement that
highly purified butane is “labeled” “5X” or “7X” and (2) his statement that, based on the
size, shape, and “labeling” of the four boxes, he recognized them as containing highly
purified butane, that Miles saw boxes labeled “5X” or “7X,” indicating highly purified
butane was inside. Indeed, Johnny conceded during the suppression hearing that Miles
“says by the look of the box, what’s outside the boxes, the markings on the boxes,
whatever – it’s butane.” (Italics added.) Similarly, the trial court stated, “The crate says
‘butane.’ ” This implied factual finding by the trial court was supported by reasonable
inferences from substantial evidence in the affidavit, therefore, we must defer to that
finding when determining whether labeling on the boxes indicated they contained butane.
       The affidavit contained additional evidence supporting the magistrate’s finding of
probable cause. A male put the four boxes in the Explorer. About five minutes later, a
woman drove away in the Explorer, ultimately to Granada Hills. En route, the woman
stopped at a gas pump, a fact permitting the reasonable inference she might get gas, but,
unusually, she never exited the Explorer. Instead, she continued looking in her rearview
mirror, a fact permitting the reasonable inference she was looking to see if police were
following her. She drove slowly down several side streets, making what appeared to be
unnecessary directional changes. Such changes would have made it difficult for police to
follow her unobserved. She drove down an alley and stopped but, unusually, did not exit
the Explorer. Again, this conduct made it difficult for police to follow her unobserved.



                                             11
       Miles observed the woman drive slowly on Kingsbury and turn into the driveway
of 17617 Kingsbury. When he reached the Explorer, no one was inside it. It was only
when, about 50 minutes later, the woman drove the Explorer to 17619 Kingsbury that
someone exited that residence, took the boxes out of the Explorer, and brought them
inside that residence. The magistrate reasonably could have concluded the woman drove
the Explorer to 17617 Kingsbury as a diversion to dissociate the Explorer from the
ultimate 17619 Kingsbury address and to see if police were conducting surveillance of
the Explorer, the 17617 Kingsbury address, and her.
       Indeed, the trial court noted that if it had been the magistrate, the trial court would
have been struck by Sylvia’s driving which, based on Miles’s training and experience,
“comport[ed] with his estimation of why this butane was sought.” This was tantamount
to an implied factual finding, to which we must defer, that Sylvia engaged in counter
surveillance driving (evidence of consciousness of guilt; see People v. Tripp (2007)
151 Cal. App. 4th 951, 956), comporting with Miles’s expert opinion the butane was
sought for unlawful purposes associated with manufacturing butane honey oil. The fact
another inference might have been drawn from the above facts does not defeat a finding
of probable cause to search.
       Miles opined based on his training and experience in investigating and processing
clandestine butane honey oil manufacturing laboratories that the residence at
17619 Kingsbury was an active butane honey oil laboratory and manufacturing activity
would be found in the location. He based this on the above mentioned “counter
surveillance driving tactics,” the parking of the Explorer at 17617 Kingsbury for almost
an hour, and the very large amount of butane brought into 17619 Kingsbury. Moreover,
Miles stated, “There is no legitimate use for large amounts of butane,” observing there
were about 30 gallons of butane in this case.




                                              12
       We assume there was nothing facially illegal about the placement of 30 gallons of
butane in the Explorer at Third and Wall and/or the transportation of the butane to
17619 Kingsbury. However, Miles’s statements in the warrant and affidavit pertained to
(1) his personal observations and expert opinions about the four boxes and their contents
as containing butane, (2) the woman’s driving which Miles characterized as counter
surveillance driving, (3) the large amount of butane involved, i.e., about 30 gallons,
(4) butane being either an associated chemical needed to make butane honey oil (hashish)
or a precursor chemical, and (5) his opinion, as an expert in controlled substances,
dangerous drugs, and the manufacture of concentrated cannabis, that there was “no
legitimate use for large amounts of butane.” Miles also indicated a male exited
17619 Kingsbury and took into that residence the boxes that had been in the Explorer,
and, in Miles’s expert opinion, an unlawful butane honey oil laboratory was inside the
residence at 17619 Kingsbury, and unlawful manufacturing of butane honey oil was
occurring there.
       As indicated, the magistrate was entitled to rely on the special experience,
expertise, and opinions of Miles, an experienced officer and expert. We pay great
deference to a magistrate’s probable cause determination. We do not invalidate warrants
by interpreting them in a hypertechnical, rather than common sense, manner, and we
resolve any doubtful or marginal cases in favor of upholding the warrant. On the basis of
Miles’s statements in the affidavit, we conclude the magistrate had a substantial basis for
concluding a fair probability existed that a search would uncover wrongdoing at the
locations specified in the warrant.
       None of the cases cited by Johnny and Sylvia, or their arguments, compels a
contrary conclusion. While a more fact-intensive affidavit may have been helpful, the
level of detail was adequate. “Because they are often written by nonlawyers in the midst
of an investigation, technical requirements for elaborate specificity have no place in the
review of search warrant affidavits. [Citations.]” (Varghese, supra, 162 Cal.App.4th at
p. 1103.) Moreover, probable cause to search is a fluid concept that takes its substantive
content from the particular context in which the standard is being assessed (Ornelas v.


                                             13
United States (1996) 517 U.S. 690, 696 [134 L. Ed. 2d 911, 919]) and “ ‘each case is to be
decided on its own facts and circumstances.’ ” (Ibid.)4
2. Even if the Warrant Lacked Probable Cause to Search, the Good-Faith Exception to
the Exclusionary Rule of the Warrant Requirement Applied.
       Johnny and Sylvia claim the good faith exception of United States v. Leon (1984)
468 U.S. 897 [82 L. Ed. 2d 677] (Leon), does not apply. We conclude that even if the
warrant was not supported by probable cause to search, the good faith exception to the
exclusionary rule applied. In Leon, “the high court held that where police officers act in
objectively reasonable reliance on a search warrant that is issued by a detached and
neutral magistrate but is later found to be invalid for lack of probable cause, the deterrent
effect of exclusion is insufficient to warrant the exclusionary rule’s application.”
(People v. Willis (2002) 28 Cal. 4th 22, 30.)
       In the present case, the search warrant was supported by much more than a
“bare bones” affidavit, and the information provided was sufficient to make the probable
cause determination, at worst, a close question for any objectively reasonable and
well-trained officer. Therefore, reliance on the warrant was objectively reasonable and
suppression of the evidence was not required. (Cf. Camarella, supra, 54 Cal.3d at
pp. 602-606.)



4
       In her opening brief, Sylvia concedes a possible “logical conclusion from the facts
presented is that these unnamed and unknown individuals were potentially involved in
the manufacture or sales of ‘Butane Honey Oil.’ ” As mentioned, a male exited the
residence at 17619 Kingsbury and took into the residence the boxes that were in the
Explorer driven by the unnamed and unknown woman. Moreover, in her opening brief,
Sylvia concedes “[Sylvia’s] use of the ‘counter surveillance driving tactics’ ” was
“suspicious.” In her reply brief, she concedes the fact of her “unloading of large amounts
of butane at the Kingsbury residence” and concedes “the delivery of butane to the
Kingsbury residence” was “highly suspicious.” We accept the above concessions.
Moreover, although Sylvia asserts “there is no logical reason why the residents of the
Kingsbury home could not have been in the lighter business,” the assertion suggests it
was reasonable to infer the occupants were conducting a business. Alternative inferences
do not defeat a magistrate’s finding of probable cause to search.


                                               14
       The fact “a reasonable officer might have undertaken additional investigation to
augment the affidavit before submitting it to the magistrate” (Camarella, supra,
54 Cal.3d at p. 606) does not compel a contrary conclusion. “The question under
Leon, . . . is not whether further investigation would have been reasonable, but whether a
reasonable officer in [the officer’s] position would have known that the affidavit, as it
existed at the time it was to be presented to the magistrate, was legally insufficient
without additional and more recent corroboration.” (Ibid.)
                                  ISSUE (as to Galindo)
       After examination of the record, appointed appellate counsel for Galindo filed an
opening brief which raised no issues and requested this court to conduct an independent
review of the record. By notice filed February 1, 2016, the clerk of this court advised
Galindo to submit within 30 days any contentions, grounds of appeal, or arguments he
wished this court to consider. No response has been received to date.
                         REVIEW ON APPEAL (as to Galindo)
       We have examined the entire record and are satisfied counsel for Galindo has
complied fully with counsel’s responsibilities. (Smith v. Robbins (2000) 528 U.S. 259,
278-284; People v. Wende (1979) 25 Cal. 3d 436, 443.)




                                             15
                          DISPOSITION (as to all appellants)
      The judgments are affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                HOGUE, J.

We concur:




             EDMON, P. J.




             ALDRICH, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                           16